
	

114 S2246 IS: End the Partisan IRS Culture Act
U.S. Senate
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2246
		IN THE SENATE OF THE UNITED STATES
		
			November 5, 2015
			Mr. Scott introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend title 5, United States Code, to exempt the Internal Revenue Service from certain
			 labor-management relations requirements.
	
	
		1.Short title
 This Act may be cited as the End the Partisan IRS Culture Act or the EPIC Act.
 2.Definitions; applicationSection 7103(a)(3) of title 5, United States Code, is amended— (1)in subparagraph (G), by striking or at the end;
 (2)in subparagraph (H), by striking the period at the end and inserting ; or; and (3)by adding at the end the following:
				
 (I)the Internal Revenue Service..  